Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


   UNITED STATES OF AMERICA                                 Case No.: 1:18-cr-20685-KMW

                  v.

   ABRAHAM EDGARDO ORTEGA,

                  Defendant.



                       THE BOLIVARIAN REPUBLIC OF VENEZUELA’S
                         MOTION FOR SUBSTITUTION OF COUNSEL

         The Bolivarian Republic of Venezuela (the “Republic”) hereby moves for an order

  substituting the undersigned as counsel for the Republic and removing William R. Tunkey of

  William Tunkey P.A. and Joseph Nascimento of Ross Amsel Raben Nascimento, PLLC

  (collectively, the “Current Attorneys”) as attorneys of record for the Republic.

                                          BACKGROUND

         The Current Attorneys filed appearances and a motion for victim status and restitution,

  purportedly on behalf of the Republic, on April 2, 2019. D.E. 87, 88, 89. On May 17, 2019, the

  United States filed an opposition to the Current Attorneys’ motion. D.E. 99. In that filing, the

  United States observes that the Current Attorneys do not represent the legitimate government of

  Venezuela as recognized by the President of the United States, but rather take instruction from

  Reinaldo Muñoz Pedroza, “an appointee or representative of former President Nicolas Maduro

  Moros” who “was specifically and publicly denounced by the [Venezuelan] National Assembly

  as having no legal authority to act on behalf of Venezuela.” D.E. 99, at 1. The United States

  argues that because the Executive Branch does not recognize Mr. Muñoz’s “authority to




                                                   1
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 2 of 8



  represent the legitimate and recognized government of Venezuela,” the Court should deny the

  Current Attorney’s pending motion for victim status and restitution. Id. at 2.

         The undersigned counsel do not take instruction from Mr. Muñoz, but from the

  Republic’s Special Attorney General José Ignacio Hernández, who acts on behalf of Interim

  President Juan Guaidó. Since January 10, 2019, Mr. Guaidó has assumed the office of Interim

  President of the Republic pursuant to Article 233 of the Venezuelan Constitution. On January

  23, 2019, President Donald Trump issued a statement officially recognizing Mr. Guaidó as

  Interim President of the Republic and rejecting the legitimacy of the Maduro regime.1 On

  January 25, 2019, the U.S. Department of State accepted Interim President Guaidó’s designation

  of Carlos Alfredo Vecchio as the Chargé d’Affaires of the government of Venezuela.2 On

  January 29, 2019, Interim President Guaidó appointed Mr. Vecchio to be Ambassador of

  Venezuela to the United States; the State Department recognized Ambassador Vecchio on

  February 5, 2019; and President Trump formally received Ambassador Vecchio on April 8,

  2019. On February 26, 2019, the National Assembly of the Republic approved the designation

  of José Ignacio Hernández González as Special Attorney General to represent the interests of the

  Republic, state-owned companies, and other decentralized entities of the public administration

  outside of Venezuela.




  1
      The White House, Statement from President Donald J. Trump Recognizing Venezuelan
  National Assembly President Juan Guaido as the Interim President of Venezuela (Jan. 23, 2019),
  available at https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-
  trump-recognizing-venezuelan-national-assembly-president-juan-guaido-interim-president-
  venezuela/.
  2
       U.S. Department of State, Press Release, Representative of the Government of Venezuela to
  the United States (Jan. 27, 2019), available at https://www.state.gov/secretary/remarks/2019/01/
  288609.htm

                                                  2
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 3 of 8



            On May 22, 2019, Special Attorney General Hernández notified the Current Attorneys

  that the Republic was terminating any attorney-client relationship that may have existed between

  the Republic and the Current Attorneys and their firms, effective immediately. (The letter is

  attached as Exhibit A). Mr. Hernández further noted that the Republic will henceforth be

  represented in this case solely by the law firm of Arnold & Porter Kaye Scholer, LLP [“Arnold

  & Porter”]. Mr. Hernández then instructed attorneys at Arnold & Porter to file the instant

  Motion.

                                              DISCUSSION

            Substitution of current counsel is required by the President of the United States’ decision

  to recognize President Guaidó as the Republic’s rightful representative. A Presidential decision

  to recognize a party as the rightful government of a foreign state is conclusive and binding on the

  courts:

                   What government is to be regarded here as representative of a
                   foreign sovereign state is a political rather than a judicial question,
                   and is to be determined by the political department of the
                   government. Objections to its determination as well as to the
                   underlying policy are to be addressed to it and not to the courts. Its
                   action in recognizing a foreign government and in receiving its
                   diplomatic representatives is conclusive on all domestic courts,
                   which are bound to accept that determination . . . .

  Guaranty Trust Co. v. United States, 304 U.S. 126, 137–38 (1938).

            Courts are equally bound to accept the Executive Branch’s refusal to recognize a foreign

  government or faction. Permitting such a government to appear on behalf of the foreign state in

  U.S. courts necessarily implies acknowledgment of that government as the legitimate sovereign

  of the people residing within its borders—an acknowledgement and legitimization that would

  encroach upon the Executive Branch’s exclusive recognition power. See Banco Nacional de

  Cuba v. Sabbatino, 376 U.S. 398, 410 (1964). Accordingly, to avoid the “possible incongruity of


                                                     3
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 4 of 8



  judicial ‘recognition,’ ” id., only the representatives of a government that has been recognized by

  the United States have standing to sue in U.S. courts or otherwise can avail themselves of the

  U.S. judicial system. See Pfizer v. Government of India, 434 U.S. 308, 319–20 (1978); see also

  Restatement (Third) of Foreign Relations Law § 205 (“[A] regime not recognized as the

  government of a state[] is ordinarily denied access to courts in the United States [and] is not

  entitled to property belonging to that state located in the United States . . . .”); Nat’l

  Petrochemical Co. of Iran v. M/T Stolt Sheaf, 860 F.2d 551, 553 (2d Cir. 1988) (“[A] state

  derecognizes a governmental regime when it recognizes another regime as the legitimate

  government of that state.”).

          The Executive Branch’s authority to recognize and refuse to recognize foreign

  governments derives from the President’s exclusive constitutional power to appoint and receive

  ambassadors (Article II, Sections 2 and 3), and from the pre-constitutional sovereign power to

  conduct the foreign relations of the United States. See United States v. Curtiss-Wright Export

  Corp., 299 U.S. 304, 320–21 (1936); Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076,

  2084–85 (2015); Restatement (Third) of Foreign Relations Law § 204 (“Under the Constitution

  of the United States the President has exclusive authority to recognize or not to recognize a

  foreign state or government … .”). “As a government, the United States is invested with all the

  attributes of sovereignty. As it has the character of nationality it has the powers of nationality,

  especially those which concern its relations and intercourse with other countries. We should

  hesitate long before limiting or embarrassing such powers.” Curtiss-Wright, 299 U.S. at 322

  (quoting Mackenzie v. Hare, 239 U.S. 299, 311 (1915)) (emphasis by the Curtiss-Wright court).

          The constitutional allocation of power over foreign affairs to the Political Branches

  reflects, in part, the fact that “federal courts generally lack the institutional expertise and



                                                     4
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 5 of 8



  constitutional authority to oversee foreign policy and national security, and should be wary of

  straying where they do not belong.” Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1419 (2018)

  (Gorsuch, J., concurring). Thus, the courts are “wary of impinging on the discretion of the

  Legislative and Executive Branches in managing foreign affairs,” Sosa v. Alvarez-Machain, 542

  U.S. 692, 727 (2004), and circumspect when faced with “the danger of unwarranted judicial

  interference in the conduct of foreign policy,” Kiobel v. Royal Dutch Petroleum Co., 569 U.S.

  108, 117 (2013). As the Supreme Court has explained, “neither the Members of this Court nor

  most federal judges begin the day with briefings that may describe new and serious threats to our

  Nation and its people.” Boumediene v. Bush, 553 U.S. 723, 797 (2008).

         For these reasons, courts deem the President’s recognition actions binding and

  conclusive. Guaranty Trust Co., 304 U.S. at 137–38. That is so both in cases where an

  unrecognized government seeks to assert claims in U.S. court, see id., and where competing

  political factions attempt to assert the interests of a foreign sovereign in U.S. court, see Republic

  of Panama v. Air Panama Internacional, S.A., 745 F. Supp. 669, 673 (S.D. Fla. 1988).

         In Air Panama, Judge Hoeveler of this Court confronted a dispute between President

  Delvalle, the recognized president of Panama, and Manuel Noriega over control of the

  Panamanian national airline, Air Panama. The court held that the decision by the President to

  recognize the Delvalle government conclusively resolved the dispute:

                 In the instant case it is undisputed that Air Panama is owned by the
                 Republic of Panama. The Executive Branch has recognized the
                 Delvalle government as the lawful government of the Republic of
                 Panama. Therefore, under the political question doctrine, this Court
                 accepts that recognition and consequently concludes that the
                 Delvalle government is entitled to control Air Panama.

  745 F. Supp. at 672–73. The court also rejected purported “appearances” entered by lawyers on

  behalf of Air Panama on the instruction of the Noriega regime. Id. at 676 (“It clearly appears,


                                                    5
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 6 of 8



  and the Court so finds, that Messrs. Kurzban and Gross are in fact attempting to assert the

  interests of the Noriega/Palma regime. This effort must be rejected. Only governments

  recognized by the United States are entitled to access to United States courts.”).

         As explained above, the Executive Branch has unequivocally and repeatedly repudiated

  Mr. Maduro’s claims of political, legal, and diplomatic authority. Any judicial “recognition” of

  the Maduro regime, including by permitting attorneys purportedly authorized by that illegitimate

  regime (and not by representatives of Interim President Guaidó) to represent the interests of the

  Republic in litigation before this Court, would conflict with the foreign-policy determinations of

  the Executive Branch, in stark violation of the Constitution’s allocation of such determinations to

  the President.

                                           CONCLUSION

         For the foregoing reasons, the Bolivarian Republic of Venezuela respectfully requests

  that the Court grant its motion for substitution of counsel and remove William R. Tunkey of

  William Tunkey P.A. and Joseph Nascimento of Ross Amsel Raben Nascimento, PLLC as

  attorneys of record for the Republic.




                                                   6
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 7 of 8




   Dated: May 22, 2019                      /s/ Jason A. Ross
                                            Jason A. Ross (Florida Bar No. 59466)
                                            Arturo Caraballo*
                                            Sally L. Pei*
                                            Stephen K. Wirth*
                                            Avishai D. Don*
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            601 Massachusetts Ave., N.W.
                                            Washington, DC 20001-3743
                                            Telephone: +1 202.942.5000
                                            Fax: +1 202.942.5999
                                            jason.ross@arnoldporter.com
                                            arturo.caraballo@arnoldporter.com
                                            sally.pei@arnoldporter.com
                                            stephen.wirth@arnoldporter.com
                                            avishai.don@arnoldporter.com

                                            Kent A. Yalowitz*
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            250 West 55th Street
                                            New York, NY 10019-9710
                                            Telephone: +1 212.836.8000
                                            Fax: +1 212.836.8689
                                            kent.yalowitz@arnoldporter.com

                                            *Pro hac motions forthcoming.

                                            Attorneys for the Bolivarian Republic of
                                            Venezuela




                                        7
Case 1:18-cr-20685-KMW Document 104 Entered on FLSD Docket 05/22/2019 Page 8 of 8



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 22, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF, which will deliver the document to all counsel of record.


  Dated: May 22, 2019                         /s/       Jason A. Ross




                                                    8
